Case 1:20-cr-00193-AKH Document 23 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

flash  s ms- l Sl x
United States of America,
-\- SCHEDULING ORDER
Vitaly Nilov ,
20 Cr. 193 (AKH)
Defendants.
ih mm i i lm nll mek WS i mil sii Wl im i ei il he ai ‘lu i lh i ii lk ie ll x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic change of plea hearing on

September 22, 2020, at 10:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling

in (other than counsel) to mute their telephones.

SO ORDERED.

Dated: New York, New York {Pp hk Mlb CS
= é.

September 21, 2020

 

ALVIN K. HELLERSTEIN, U.S.D.J.
